1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ryann Beck on 3//2022.
The application has been amended as follows (amendments are underlined): 
Claim 18: The CMU of claim 14
Claim 19: The CMU of claim 14
Reasons for Allowance
Claims 1-4, 6-16, and 18-25 are allowed.  
The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-4, 6-16, and 18-25 are the inclusion of the limitation in the claims, which are not found in the prior art references, specifically the subject matter of calculating a load index based on the alarms at the technician station and removing and reassigning the patient from the technician station that has an above threshold load index.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
The most remarkable prior arts of record are as follows:
Santoso et al. – U.S. Publication No. 2003/0149598
Hu et al. – WO 2010/069190 – An alert system 
Xiao et al. -- CN 108399946A -- Calculating nursing workload, but does not teach load index of a technician station and reassigning patients based on alarms overloading the current technician station
Davis – GB 2438757 – A system that alerts a clinician of a patient condition with alarms and continuously sends the alarm for a response
Greco et al. – U.S. Publication No. 2019/0007657 – Equal distribution of patient video surveillance, but not based on the load index calculation of alarms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626